DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1, 8 are Examiner Amended for minor antecedent issues.

1. (Examiner Amended) A method for tightening screw connections which are situated at screw positions that are disposed in a row along a ring comprised of a first annular flange and a second annular flange that are to be tensioned in relation to one another, 
wherein each screw connection is comprised of a threaded element and a nut screw-fitted thereon, 
wherein the nut is supported at the first annular flange and the threaded element is supported at the second annular flange, 
wherein a tool carrier configured to travel along the ring is provided, 
wherein the tool carrier comprises at least one tool configured to tighten the screw connection and further comprises a sensor, 
the method comprising: 
a) moving the tool carrier along an entire length of the ring at least once and detecting, 
while the tool carrier is moving along the entire length of the ring, 
repeatedly a respective current longitudinal position of the tool carrier in relation to the ring as a position value, and 
by the sensor,
a size of a gap present between the first and second annular flanges at the respective current position as a gap size value, 
transmitting the thus detected position values and the associated gap size values to a control and evaluation unit, and 
storing the detected position values and the associated gap size values conjointly as datasets; 
b) the control and evaluation unit determining from the gap size values contained in the datasets a largest gap size value or a gap size value of above-average size along the entire length of the ring and selecting as a primary position the position value assigned to the determined largest gap size value or the gap size value of above average size; 
c) subsequently tightening with the tool [[a]] the screw connection that is situated at the primary position or at [[a]] the screw position that in a circumferential direction directly follows the primary position. 
8. (Examiner Amended) The method according to claim 7, 
further comprising moving the tool carrier on a plurality of rollers along the ring, 
wherein the distance sensor comprises at least one roller and a rotary or angular encoder that detects a roller axle of the at least one roller,
wherein the at least one roller of the distance sensor is one of the plurality of the rollers for moving the tool carrier. 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
06/15/2021